Citation Nr: 0801227	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as wherever located in the body.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1978 to February 
1981.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In October 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The Board notes that the videoconference hearing transcript 
reflects the characterization of the issue of service 
connection for arthritis to be for arthritis found wherever 
located in the body.  (See Transcript "T." at 9.)  The 
Board also notes that medical evidence of record and 
statements and testimony made by the veteran reflect an 
assertion that service connection is warranted for chronic 
cervical neck pain/cervical spondylosis.  See January 2005 VA 
clinical note and T. at 9.  As the RO has not yet adjudicated 
this issue, it is not properly before the Board, and this 
matter is referred to the RO for appropriate action. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

The veteran is claiming service connection for low back 
disability and arthritis due in-service injuries or events.  
The veteran contends that he hurt his back loading tires from 
a truck when he was stationed in Germany.  (T. at 13-14.)  He 
also contends that he went on a fifteen-mile march while in 
basic training at Fort Jackson, South Carolina and that he 
could not walk after this march.  See VA Form 21-526, 
Application for Compensation or Pension, dated and received 
in September 2004, and Substantive Appeal, received in March 
2006.  

Review of the record demonstrates that further development is 
required in order for VA to satisfy its duty to assist under 
the VCAA.  Specifically, at the October 2007 videoconference 
hearing, the veteran stated that he had additional medical 
evidence to submit.  The veteran stated that he had in front 
of him at the hearing a "stack of medical papers here from 
Methodist, ectoplasm, VA Hospital general from Hanau, 
Germany."  (T. at 19.)  The veteran stated that he wanted to 
submit the aforementioned medical papers and that he did not 
wish to waive RO consideration of this evidence.  (Id. at 19-
21.)  The record does not reflect that those documents have 
been associated with the claims folder.

The veteran further testified that he was employed by Kroger 
at a meat plant and noted the possible existence of personnel 
records to show his absence from work.  (T. at 11, 23.)  
Specifically, the veteran testified that he had missed a lot 
of work due to his back pain.  (Id. at 10-12.)  The Board 
finds that an attempt should be made to secure the personnel 
records from Kroger as they may provide more information 
concerning the veteran's claimed disabilities at a time more 
contemporaneous to the veteran's discharge from service in 
1981 or help establish continuity of symptomatology.  

Further, the veteran's notice of disagreement, received in 
July 2005, indicated that he had been treated at Citizens 
Health Care located in Indianapolis, Indiana.  The veteran 
also included the street address for this private facility.  
The record does not reflect that an attempt has been made to 
secure these record(s) referenced by the veteran.  The Board 
finds that the veteran should be provided with an opportunity 
to submit a VA Form 21-4142, authorizing the release of such 
records.

Also regarding the duty to assist, at the October 2007 Board 
videoconference hearing, the veteran referenced regular 
current treatment at a VA facility in Indiana.  (T. at 5-6.)  
According to the July 2007 supplemental statement of the 
case, the claims folder contains VA outpatient treatment 
records through June 2007.  Any available additional VA 
records may be material to the appellant's claims since they 
may provide more medical evidence regarding the current 
status of the veteran's disability picture.  In this regard, 
it is noted that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to obtain these 
VA records and any other pertinent VA treatment records so 
they can be associated with the veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  If not otherwise located at the RO 
office, contact the veteran and request a 
copy of the evidence referenced at the 
October 2007 Board videoconference 
hearing as for submission, consisting of 
"medical papers ... from Methodist, 
ectoplasm, VA hospital general from 
Hanau, Germany."  Any such evidence 
obtained should be associated with the 
claims folder.

2.  Obtain all of the veteran's VA 
treatment records and progress reports 
from June 2007 until present located at 
the VA medical center (MC) in Marion, 
Indiana or any other VA facility where 
the veteran received treatment regarding 
his arthritis and/or low back disability.  
Specifically, the veteran testified to 
receiving regular treatment at the 
aforementioned VAMC.  If no records are 
available, the claims folder must 
indicate this fact.

Contact the veteran and request him to 
identify the location and address of the 
Kroger meat plant at which he was 
employed in the 1980s and 1990s.  He 
should also be requested to provide the 
complete address and the approximate 
date(s) of his employment at Kroger, on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information, in 
order to obtain personnel records 
documenting the dates and reasons for his 
absences from employment, and any 
associated personnel action or medical 
referral.  Inform the veteran to complete 
additional VA Forms 21-4142 for any other 
medical care providers or employers who 
may possess additional records referable 
to treatment regarding his arthritis or 
low back disability, including Citizens 
Health Care.  Also, notify the veteran 
that he may obtain the evidence himself 
and send it to VA. 
  
After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified.  After securing any 
necessary authorization, contact Kroger, 
at the location identified by the 
veteran, and request all personnel 
records reflecting dates and reasons for 
absences from work and associated 
personnel action or medical referral, 
including due to low back pain and/or 
arthritis.

3.  Thereafter, readjudicate the issues 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for low 
back disability and entitlement to 
service connection for arthritis on 
appeal, considering all evidence.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



